I concur in the refusal to grant a rehearing herein because the following passage from Duranton, book 3, art. 507 (cited with approval in the majority opinion of this court in Succession of Villa, 132 La. 714, 61 So. 765), expresses exactly and clearly my own understanding of the meaning of article 1707 of the Revised Civil Code of 1870 (article 1044 of the Code Napoleon), to wit:
  "The assignment of equal aliquot parts to each of the legatees [created by one and the same disposition], as the half, the third, etc., works a division of the disposition, and makes as many legacies as there are assigned parts; but the mere declaration of equality ofrights in the thing bequeathed acts only on the division, and not on the thing itself. [Italics mine.]"
I am therefore now convinced that I erred in yielding my assent to the conclusion reached in Succession of Schonekas,155 La. 401, 99 So. 345.
This quotation escaped my attention at the time.